DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite
1. A design supporting apparatus comprising: an acquisition unit that acquires information regarding a design change; and an output unit that outputs information indicating that the design change is able to be coped with in a case where the design change is able to be coped with through replacement of a tool or a component with respect to a facility in the current manufacturing line, and outputs information indicating that the design change is not able to be coped with in a case where the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line. 
2. The design supporting apparatus according to claim 1, further comprising: another acquisition unit that acquires information regarding the facility in the current manufacturing line; and still another acquisition unit that acquires information regarding a result of a determination of whether or not the facility in the current manufacturing line is able to cope with the design change from the information regarding the design change acquired by the acquisition unit and the information regarding the facility in the current manufacturing line acquired by another acquisition unit, depending on whether or not the design change exceeds a copable range of the facility in the current manufacturing line. 
3. The design supporting apparatus according to claim 2, wherein the current manufacturing line includes a plurality of work processes, and the facility in the current manufacturing line is correlated with each work process, and wherein the facility in the 
4. The design supporting apparatus according to claim 2, further comprising: a simulation unit that acquires the information regarding the design change and the information regarding the facility in the current manufacturing line, so as to simulatively build a manufacturing line, and performs a determination of whether or not the facility in the current manufacturing line is able to cope with the design change, wherein still another acquisition unit acquires a result of the determination from the simulation unit. 
5. The design supporting apparatus according to claim 3, further comprising: a simulation unit that acquires the information regarding the design change and the information regarding the facility in the current manufacturing line, so as to simulatively build a manufacturing line, and performs a determination of whether or not the facility in the current manufacturing line is able to cope with the design change, wherein still another acquisition unit acquires a result of the determination from the simulation unit. 
6. The design supporting apparatus according to claim 1, further comprising: a design drawing creation unit that creates a design drawing, wherein, in a case where there is a difference between a drawing before the design change and a drawing after the design change in the design drawing creation unit, the acquisition unit acquires the difference as the information regarding the design change. 
7. The design supporting apparatus according to claim 6, wherein the design drawing creation unit includes a display unit that displays the drawing after the design change, and wherein the output unit outputs information indicating that design change is able to be coped with or information indicating that the design change is not able to be 
8. A non-transitory computer readable medium storing a program causing a computer to function as: an acquisition unit that acquires information regarding a design change; and an output unit that outputs information indicating that the design change is able to be coped with in a case where the design change is able to be coped with through replacement of a tool or a component with respect to a facility in the current manufacturing line, and outputs information indicating that the design change is not able to be coped with in a case where the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line. 
9. A design supporting apparatus comprising: acquisition means for acquiring information regarding a design change; and output means for outputting information indicating that the design change is able to be coped with in a case where the design change is able to be coped with through replacement of a tool or a component with respect to a facility in the current manufacturing line, and outputting information indicating that the design change is not able to be coped with in a case where the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line.
 The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – apparatus or non-transitory computer readable medium. The apparatus or non-transitory computer readable medium in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of apparatus or non-transitory computer readable medium amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2018/0275634 to McFarland.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “in a case” is made optional by the terminology used in the claim because the claims do not require the condition to occur.  
McFarland teaches the following: 
1, 8, 9. A design supporting apparatus and non-transitory computer readable medium storing a program causing a computer to function as: 

an output unit that outputs information indicating that the design change is able to be coped with in a case where the design change is able to be coped with through replacement of a tool or a component with respect to a facility in the current manufacturing line, and outputs information indicating that the design change is not able to be coped with in a case where the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line (Fig. 5, element 503, acceptable?, paragraphs 72-74; Fig. 6, paragraphs 78-85; see also Fig. 7, and paragraphs 86-90). 
2. The design supporting apparatus according to claim 1, further comprising: another acquisition unit that acquires information regarding the facility in the current manufacturing line; and still another acquisition unit that acquires information regarding a result of a determination of whether or not the facility in the current manufacturing line is able to cope with the design change from the information regarding the design change acquired by the acquisition unit and the information regarding the facility in the current manufacturing line acquired by another acquisition unit, depending on whether or not the design change exceeds a copable range of the facility in the current 
3. The design supporting apparatus according to claim 2, wherein the current manufacturing line includes a plurality of work processes, and the facility in the current manufacturing line is correlated with each work process, and wherein the facility in the current manufacturing line is a facility corresponding to a work process specified by the information regarding the design change (Fig. 1, paragraphs 36-40). 
4. The design supporting apparatus according to claim 2, further comprising: a simulation unit that acquires the information regarding the design change and the information regarding the facility in the current manufacturing line, so as to simulatively build a manufacturing line, and performs a determination of whether or not the facility in the current manufacturing line is able to cope with the design change, wherein still another acquisition unit acquires a result of the determination from the simulation unit (Fig. 5, paragraphs 72-74; Fig. 6, paragraphs 78-85; see also Fig. 7, and paragraphs 86-90). 
5. The design supporting apparatus according to claim 3, further comprising: a simulation unit that acquires the information regarding the design change and the information regarding the facility in the current manufacturing line, so as to simulatively build a manufacturing line, and performs a determination of whether or not the facility in the current manufacturing line is able to cope with the design change, wherein still another acquisition unit acquires a result of the determination from the simulation unit. 
6. The design supporting apparatus according to claim 1, further comprising: a design drawing creation unit that creates a design drawing, wherein, in a case where 
7. The design supporting apparatus according to claim 6, wherein the design drawing creation unit includes a display unit that displays the drawing after the design change, and wherein the output unit outputs information indicating that design change is able to be coped with or information indicating that the design change is not able to be coped with such that the display unit displays the information indicating that design change is able to be coped with or the information indicating that the design change is not able to be coped with along with the drawing after the design change (Fig. 1, element 130, paragraphs 40-69; Fig. 5, paragraphs 72-74; see also Fig. 7, and paragraphs 86-90; claims 1, 8, “determine differences between the prospective intermediate workpiece product and the model based definition of the workpiece; and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Sean Shechtman/           Primary Examiner, Art Unit 2896